DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 15 February 2022 have been entered. Applicant’s amendments have overcome each and every objection to the claims and specification as well as each and every rejection under 35 U.S.C. 112(b) and 35 U.S.C. 101 previously set forth in the Non-Final Office Action mailed 15 November 2021 except where noted below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the surface” in line 2 of the claim. There is insufficient antecedent basis for this limitation. Additionally, it is not clear what is being referred to as “the surface”. At present, the limitation is interpreted as referring to a surface which contains the at least one sensor.
Claim 9 recites the limitation “wherein the physical quantity is a vector or matrix which is selected from the group”. It is unclear whether “a vector or matrix which is selected from the group” refers to a vector which is selected from the group or a matrix which is selected from the group, or if it is meant to refer to a matrix which is selected from the group or some separate vector not selected from the group. At present, the claim is interpreted as referring to a vector which is selected from the group or a matrix which is selected from the group. 
Claim 13 recites the limitation “rotating the first data sequences to overlap a center of gravity to obtain second data sequences”. It is unclear what is being referred to as “first data sequences”. At present, this limitation is interpreted as referring to the one or more data sequences discussed in claims 7 and 1.
Claim 14 is additionally rejected under 35 U.S.C. 112(b) as indefinite due to its dependence on claim 13, which has been rejected as indefinite.
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10602988 to Katsuki et al. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the Katsuki ‘988 teaches all limitations of claim 1 of the instant application. While the instant application does not specifically claim “obtaining sensor data from a surface with a plurality of sensors” or “selectively removing one or more noises from the one or more data sequences not 
Claim 2 of the Katsuki ‘988 teaches all limitations of claim 2 of the instant application.
Claim 3 of the Katsuki ‘988 teaches all limitations of claim 3 of the instant application.
Claim 4 of the Katsuki ‘988 teaches all limitations of claim 4 of the instant application.
Claim 5 of the Katsuki ‘988 teaches all limitations of claim 5 of the instant application.
Claim 6 of the Katsuki ‘988 teaches all limitations of claim 6 of the instant application.
Claim 7 of the Katsuki ‘988 teaches all limitations of claim 7 of the instant application.
Claim 8 of the Katsuki ‘988 teaches all limitations of claim 8 of the instant application.
Claim 9 of the Katsuki ‘988 teaches all limitations of claim 9 of the instant application.
Claim 10 of the Katsuki ‘988 teaches all limitations of claim 10 of the instant application.
Claim 11 of the Katsuki ‘988 teaches all limitations of claim 11 of the instant application.
Claim 12 of the Katsuki ‘988 teaches all limitations of claim 12 of the instant application.
Claim 13 of the Katsuki ‘988 teaches all limitations of claim 13 of the instant application.
Claim 14 of the Katsuki ‘988 teaches all limitations of claim 14 of the instant application.
Claim 15 of the Katsuki ‘988 teaches all limitations of claim 15 of the instant application.
Claim 16 of the Katsuki ‘988 teaches all limitations of claim 16 of the instant application.

Claim 18 of the Katsuki ‘988 teaches all limitations of claim 18 of the instant application.
Claim 19 of the Katsuki ‘988 teaches all limitations of claim 19 of the instant application. While the instant application does not specifically claim “obtaining sensor data from a surface with a plurality of sensors” or “selectively removing one or more noises from the one or more data sequences not associated with the biometric information”, the instant claim 19 more broadly claims “sensor data from at least one non-intrusive sensor” and “selectively removing one or more noises from the one or more data sequences” such that the more specific limitations of Katsuki ‘988 would anticipate the limitations of the instant claim 19. Furthermore, it would have been obvious to one having ordinary skill in the art at the time of filing to utilize a non-intrusive sensor to obtain sensor data as claimed in Katsuki ‘988 in order to improve the comfort of a patient by reducing potential constraints. This is further supported by the remainder of the claim of Katsuki ‘988 which notes that the sensor data is obtained from a surface, which implies that the sensors are not intrusively attached to a user, but to the surface.
Claim 20 of the Katsuki ‘988 teaches all limitations of claim 20 of the instant application.
Response to Arguments
Applicant’s arguments, see pages 11-12 of applicant's remarks, filed 15 February 2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 U.S.C. 101 has been withdrawn. 
Applicant's arguments filed 15 February 2022 with respect to the rejection of claims 1-20 on the ground of non-statutory obviousness-type double patenting have been fully considered but they are not persuasive. In particular, applicant argues that the claims of the instant application have been amended to include features that are not present in the claims of the ‘988 patent. However, while the instant application does not specifically claim “obtaining sensor data from a surface with a plurality of sensors” or “selectively removing one or more noises from the one or more data sequences not associated with the biometric information”, the instant claim 1 more broadly claims “sensor data from at least one non-intrusive sensor” and “selectively removing one or more noises from the one or more data sequences” such that the more specific limitations of Katsuki ‘988 would anticipate the limitations of the instant claim 1. Furthermore, it would have been obvious to one having ordinary skill in the art at the time of filing to utilize a non-intrusive sensor to obtain sensor data as claimed in Katsuki ‘988 in order to improve the comfort of a patient by reducing potential constraints. This is further supported by the remainder of the claim of Katsuki ‘988 which notes that the sensor data is obtained from a surface, which implies that the sensors are not intrusively attached to a user, but to the surface. Similar arguments apply to independent claims 17 and 19. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
in (US Patent No. 9202102 B1) teaches a method and system for estimating biometric information (fig.1 and col.1, line 55), comprising: determining movements of the center of gravity of the hand (col.7, lines 39-67) akin to determining one or more data sequences showing one or more trajectories of movement of an individual by capturing biometric image data of an individual hand/palm with a smart phone, tablet, TV, or camera (col.5, lines 19-29) akin to receiving sensor data from at least one sensor; eliminating noise from the image data (col.9, lines 44-67) akin to selectively removing one or more noises from one or more data sequences; rotating the image data by a center point of the hand clockwise by 45 degrees (col.8, lines 40-67) akin to rotating the one or more trajectories; and authenticating the biometric information via a template (col.15, lines 1-15) akin to estimating the biometric information from the one or more data sequences.
Sahin does not teach rotating the one or more trajectories in the one or more data sequences to overlap a center of gravity.
Wan Fong (US 20080005838) teaches a system, comprising: a processor (Paragraphs 0037 and 0056), a memory (Paragraphs 0037 and 0055), and a non-transitory computer readable storage medium, having a program (Paragraph 0037), which, when executed on the processor performs a method for estimating biometric information (Paragraph 0033), the method comprising:  determining one or more data sequences showing one or more trajectories of movement of an individual on the surface based on sensor data (Paragraph 0054—movement taking into account changes in location of patient’s center of gravity) obtained from at least one sensor (sensors 44, fig.3; Paragraph 0027); selectively removing one or more noises from the one or more data sequences (Paragraph 0054—minimizing or separate normal patient movement taking into account changes in location of patient’s center of gravity); and estimating the biometric information (Paragraphs 0052 and 0060—determining the vital conditions).

At present, no prior art rejection has been applied to claims 1-20. These claims will be revisited in light of any amendments or arguments made to overcome the current rejections due to double patenting and indefiniteness.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/               Examiner, Art Unit 3791                                                                                                                                                                                         	/CHRISTIAN JANG/               Primary Examiner, Art Unit 3791